Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 102(a, 2) as being anticipated by WO 2017/001520.
Regarding claim 1, WO, see figure 2b, discloses an aerosol generating apparatus comprising: a heater 34 configured to generate aerosol by heating a cigarette 12, and comprising: a first electrically conductive heating element 34 formed along a first path (the upper heating track) on an electrically insulating substrate 12; a second electrically conductive heating element 34 formed along a second path (the lower heating track read as a second path)  on the electrically insulating substrate 12 ; and a temperature sensor track 38 formed along a third path in a region between the first path and the second path; a battery 16 configured to supply power to the heater 34; and a controller 18 configured to control the power supplied from the battery 16 to the heater 34 and monitor a temperature sensed using the temperature sensor track.
Regarding claim 2, WO, figure 2b discloses the first path is formed at an outer side of the third path on the electrically insulating substrate 12, and the second path is formed at an inner side of the third path on the electrically insulating substrate 12.
Regarding claim 3, WO discloses the first electrically conductive heating element 34 and the second electrically conductive heating element 34 are heated by supply of the power, and the temperature sensor track 38 senses a temperature of the heater heated by the first electrically conductive heating element 34 and the second electrically conductive heating element 34.
Regarding claim 4, WO discloses the heater 37 comprises: a heating area in which the first electrically conductive heating element 34, the second electrically conductive heating element 34, and the temperature sensor track 38 are formed; and a non-heating area (a small area of the insulator that includes the battery connection is read as a non-heating area)  in which ends of the first electrically conductive heating element 34, the second electrically conductive heating element 34, and the temperature sensor track 38 are to be electrically connected to the battery 16.
Regarding claim 12, WO discloses the heater 34 is implemented as an internal heater to be inserted into the cigarette 12 to heat the cigarette or as an external heater to heat an outer portion of the cigarette 12.
Regarding claim 13, Sharpe discloses a heater 12 for an aerosol generating apparatus for generating aerosol by heating a cigarette 12, the heater 34 comprising: a first electrically conductive heating element 34 formed along a first path (the upper heating track) on an electrically insulating substrate; a second electrically conductive heating element 34 formed along a second path (the lower heating track) on the electrically insulating substrate; and a temperature sensor track 38 formed along a third path in a region between the first path and the second path.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO.

Regarding claim 8, WO discloses the claimed invention except for the temperature sensor track comprises an electrically conductive element having a different thermal coefficient resistance (TCR) or a different resistance value from the first electrically conductive heating element and the second electrically conductive heating element.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features so as to provide optimum conditions for operation of the heater and sensor.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, WO discloses the claimed invention except for the first electrically conductive heating element and the second electrically conductive heating element have a TCR value between 1200 ppm/°C and 1800 ppm/°C, and the temperature sensor track has a TCR value between 3500 ppm/°C and 4100 ppm/°C.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features so as to provide optimum conditions for operation of the heater and sensor. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claim 10, WO discloses the claimed invention except for the first electrically conductive heating element and the second electrically conductive heating element have a resistance value between 0.7 Ω and 0.85 Ω at a room temperature of 25°C, and the temperature sensor track has a resistance value between 12 Ω and 14 Ω at the room temperature of 25 °C.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features so as to provide optimum conditions for operation of the heater and sensor. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claim 11, WO discloses the claimed invention except for a distance between the temperature sensor track and the first electrically conductive heating element and a distance between the temperature sensor track and the second electrically conductive heating element are each at least 0.5 mm.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features so as to provide optimum conditions for operation of the heater and sensor.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses the first electrically conductive heating element  comprises a first end and a second end which are on the first path in the heating area, the second electrically conductive heating element comprises a third end and a fourth end which are on the second path in the heating area, the temperature sensor track comprises a fifth end and a sixth end which are on the third path in the heating area, the fifth end is located between the first end and the third end in the heating area, and the sixth end is located between the second end and the fourth end in the heating area, and the non-heating area comprises: a first connection portion connecting the first end and the third end to the battery; a second connection portion connecting the second end and the fourth end to the battery; and a pair of via holes respectively formed in the fifth end and the sixth end, and the first connection portion and the second connection portion are manufactured as an electrically conductive element identical to the first electrically conductive heating element and the second electrically conductive heating element, and are manufactured to have a greater width or thickness than the first electrically conductive heating element and the second electrically conductive heating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831